Name: Council Regulation (EC) No 3373/94 of 20 December 1994 allocating, for 1995, catch quotas between Member States for vessels fishing in Icelandic waters
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  Europe;  maritime and inland waterway transport
 Date Published: nan

 No L 363/102 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3373/94 of 20 December 1994 allocating for 1995, catch quotas between Member States for vessels fishing in Icelandic waters Whereas to ensure efficient management of the catch possi ­ bilities available in Icelandicwaters, they should be allocated among the Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fish ­ eries policy (3), HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (J), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries and the marine environment between the European / Economic Community and the Republic of Iceland (2), and in particular Article 4 thereof, the Community and Iceland have held consultations con ­ cerning their mutual fishing rights for 1995 and the manage ­ ment of common living resources ; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that cer ­ tain catch quotas for 1995 should be fixed for the vessels of the other Party ; Whereas the necessary measures should be taken to imple ­ ment, for 1995, the results of the consultations held between the delegations of the Commuunity and Iceland; Article 1 From 1 January to 31 December 1995 vessels flying the flag of a Member State are hereby authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Iceland. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable m all Member States. Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT 0) OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 161 , 2. 7 . 1993, p. 2. (3) OJ No L 261 , 20. 10. 1993, p. 1 . 31 . 12. 94 Official Journal of the European Communities No L 363/103 ANNEX Allocation of Community catch quotas in Icelandic waters for 1995 (In metric tonnes, fresh round weight) Species ICESdivision Community catch quotas Quotas allocated to Member States Redfish V a 3 100 (') Germany 1 690 United Kingdom 1 160 Belgium 100 France 50 (') Including unavoidable by-catches (cod not allowed).